Mb. Justice Heenández
delivered the-opinion of the court.
On September 4, 1906, Attorney Jacinto Texidor filed a complaint in the Municipal Court of San Juan for the recovery of $200, representing fees earned in the appeal m cassation taken by Mollfulleda from the judgment rendered by the District Court of San Juan in an action of unlawful detainer ordering the dispossession, which appeal was dismissed by judgment of December 20, 1902, with the costs against the appellant.
Juan Mollfulleda answered the complaint; and the trial having been held, the said municipal court rendered judgment on June 5, 1907, in favor of the plaintiff for the sum of $200 and costs.
From this judgment Mollfulleda took an appeal to the District Court of San Juan, and in the pleading which he filed he alleged the following: 1. That-there was reason to believe that an impartial trial could not be had on account of the intimate friendship between the judge and the plaintiff, the case coming within the prohibition of subdivision 2 of section 83 of the Code of Civil Procedure; 2. That the court had no jurisdiction of the person of the defendant, because he was a foreigner and comes within exception 1 of section 105 of said code; 3. That the complaint does not state facts sufficient to constitute *35a cause of action, because prescription bas run against the fees claimed, in accordance with the provisions of section 1868 of the Civil Code in force in relation with the former code.
The court rendered judgment on August 13 denying a change of venue, and by another decision of the following September 13 it also overruled the demurrer, with the costs against the defendant.
Mollfulleda took an appeal to this Supreme Court on September 19 from said decisions of August 13 and September 13, and made such allegations as he deemed proper in support of his contentions, the respondent not having appeared.
In the first place the question is: Can these appeals be considered ?
We think not.
The order of the San Juan court refusing a change of venue was made on August 13, 1907; and as the appeal was taken on the following September 19, it is evident that the 10 days allowed by subdivision 3 of section 295 of the Code of Civil Procedure for taking such an appeal had more than expired.
With regard to the decision of September 13 overruling the two grounds of the demurrer filed by the defendant, it is not appealable, as it is not included among the appealable decisions enumerated in section 295 above cited, as a mere perusal of the various paragraphs of said section will show.
This Supreme Court has so held in a number of cases, including the following: Demetrio Guasp v. Estate of Luis Rosch (9 P. R. Rep., p. 314), Francisco Escalona v. Gavino Alvaro Dordal et al. (10 P. R. Rep., p. 163).
For the reasons stated this appeal should be .dismissed both as to a review and a stay of proceedings, with the costs against the appellant, Juan Mollfulleda.

Dismissed.

Chief Justice Quinones and Justices Hernandez, Figueras, MacLeary and Wolf concurred.